 26DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDUnited Food and Commercial Workers Union, LocalNo. 1439andJoe HagoodandRosauer's Super-markers,Inc.Cases19-CB-4778, 19-CB-4772,and 19-CB-4797February 28, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe issue in this case is whether the Respondentunlawfully threatened employees with disciplinefor refusing to participate in a sympathy strike.That finding rested in part on a determination thatthe collective-bargaining agreement covering themost employees and unmistakable waived the em-ployees' right to engage in sympathy strikes andthat therefore honoring the delicatessen unit'spicket line would be unprotected. On April 9, 1985,the National Labor Relations Board issued a Deci-sion and Order' finding that the Respondent violat-ed Section 8(b)(1)(A) of the Act by threateningemployees it represents in separate meat and foodunitswith fines and other sanctions for failing tohonor picket lines of striking delicatessen employ-ees,who were also separately represented by theRespondent. Thereafter, the Respondent petitionedthe United States Court of Appeals for the NinthCircuit to review the Board's Decision and Order.While the instant case was pending before theNinth Circuit, the court remandedElectricalWork-ers IBEW Local 387 (Arizona Public Service) 2to theBoard for consideration of extrinsic evidence bear-ing on whether a broad no-strike provision encom-passed sympathy strikes. LikeArizona Public Serv-ice,the present case involves application of theBoard'sIndianapolis Power3rule that a broad no-strike clause prohibits all strikes, including sympa-thy strikes, unless the contract or extrinsic evi-dence shows the parties intended otherwise. Ac-cordingly, the Board requested the Ninth Circuit toremand the present case, which by joint motion ofthe parties had been held in abeyance pending thecourt's decision inArizona Public Service.The courtgranted the Board's remand request, and on August13, 1986, the Board notified the parties of its deci-sion sua sponte to reconsider the original Decisionand Order. Thereafter, all parties filed statementsof position.'275 NLRB 30 (1985).2 273 NLRB 1757 (1985), remanded 788 F.2d 1412 (1986).' Indianapolis Power Co.,273 NLRB 1715 (1985)(Indianapolis Power 1),remanded797 F.2d 1027 (D.C. Cir.1986), decision on remand291 NLRB1039 (1988)(Indianapolis Power II).The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have reconsidered the portion of the Deci-sion and Order that is before us in light of theentire record.4For the reasons stated below, wereverse our original finding and conclude that theRespondent did not violate Section 8(b)(1)(A) bythreatening meat unit employees with disciplinaryaction.On April 8,1983,while employees in the delica-tessen unit were on strike,the Respondent wrote aletter to meat unit employees who are also mem-bers of the Respondent requesting them not tocross the picket lines at Rosauer's, threatening thatif they did they were subject to"censorship, fine,suspension,and expulsion,"and stating that mem-bers had been fined$100 a day for crossing picketlines during a previousstrike.The Respondent sub-sequently sent another letter to certain meat unitmembers asserting that they had been charged withrefusing to honor the lines and were subject to dis-cipline if found guilty in internal trial proceedings.The meat unit contract states:12.2 It is agreed that during the life of thisAgreement there will be no strike by theUnion or lockouts by the Employer unless theother party to the Agreement is refusing tocomply with a final decision or an arbitratorreached in accordance with the provisions ofthisAgreement.Local 1439 agrees that duringthe life of this Agreement they will not en-courage or perform any picketing,boycotting,or handbilling at the Employer's place of busi-ness.24.1During the life of this Agreement therewill be no strikes or other economic action bytheUnion,nor lockouts by the Employer,unless the other party is refusing to complywith a final decision of an arbitrator reachedinaccordancewith the provisions of thisAgreement.Sympathy strikers shall not be ac-corded any greater rights under law or con-tract than the rights of a striking employee.Noting that the contract prohibited"picketing,boycotting,strikes,or other economic action," andrelying on theIndianapolis Powerrule,the Boardoriginally concluded that the parties' no-strike pro-visionbanned all strikes,includingsympathy' The issue before the court was limited to the Respondent's threats tomeat unit employees whowereunionmembers.The Respondent hasagreed to comply with the Board's Order as it affects food unit members.We shall revise our original Order and notice to accord with this agree-ment and today's decision.293 NLRB No. 4 FOOD & COMMERCIAL WORKERS LOCAL1439(ROSAUER S SUPERMARKETS)strikes, unless other evidence established a contraryintentBecause the Board found no such contraryintent inthe contract or in the extrinsic evidence, itheld that the Respondent waivedmeat unit em-ployees' right to participate in sympathy strikes,and that the Respondent therefore violated Section8(b)(1)(A) by threatening to discipline those whorefused toengage inthe sympathy strikeAt approximately the same time the Ninth Cir-cuit granted the Board's remand request in the in-stant case, the District of Columbia Circuit re-mandedIndianapolis Power Ifor further consider-ation of certain evidence the Board failed to address 5 On December 9, 1988, we issuedIndianapo-lisPower IIinwhich we concluded that "theIndi-anapolis Powerrule is sound, and we continue toadhere to it "6 However, we cautioned that in ap-plying theIndianapolis Powerrule "careful consideration [must] be accorded extrinsic evidence bear-ing onthe parties' intent, such as bargaining historyand past practice under the no strike clause "? Werestated the rule in the following terms 8To summarize, we continue to believe that abroad no-stnke clause should properly be readto encompass sympathy strikes unless the con-tract as a whole or extrinsic evidence demon-strates that the parties intended otherwise Indeciding the issue of whether sympathy strikesfallwithin a no-strike provision's scope, theparties' actual intent is to be given controllingweight and extrinsic evidence should be con-sidered as an integral part of the analysisApplyingIndianapolis Power IIto the facts pre-sented here, we find that the parties did not intendtobar sympathy stnkes The parties' no-strikeclause states that "there will be no strikes or othereconomic action by the Union " and that the Union"will not encourage or perform any picketing," butcontinues, "Sympathy strikers shall not be accord-ed any greater rights under law or contract thanthe rights of a striking employee " Because wemust interpret the contract as a whole, we read thephrases in conjunctionAlthough the first twophrases suggest a prohibition against sympathystrikes, the addition of the third statement, for thereasons the judge enumerates,9 makes the parties''ElectricalWorkers IBEW Local 1395 (IndianapolisPower) YNLRB797 F 2d 1027 (D C Cir 1986)' 291 NLRB 1039 1040r Id at 1040-1041 (fn omitted)' Id at 1041(fn omitted)'The judgecorrectlyobserved that the third statement could eitherban sympathy strikes or merely memorialize Rosauer s right to permsnently replacesympathystrikers to the same extent it had the right topermanently replace employees engaged in a primary economic strike275 NLRB at34 In other words as applied to the circumstances of thiscase it could mean that Rosauer s would be able to replace striking meatunit employeesto thesame extent that it could replace those whose strike27contractual intent ambiguousWe therefore findthat the no-strike clause, read as a whole, is notsufficient to bar sympathy strikesFurther, the bargaining history suggests that theparties did not intend to prohibit sympathy strikesThe sympathy strikes provision first appeared inthe 1978-1981 contract, after the employer associa-tionbargainingon Rosauer's behalf unsuccessfullyproposed language that would have barred honor-ing strikes established by unions other than the Re-spondent 10 After that proposal was rejected, theparties agreed on the currentlanguage limitingsympathy strikers to no "greater rights" than thoseof a "striking employee "Reviewing the bargaining history evidence, thejudge found that management's initial no-strike pro-posal prohibited honoring picket lines around Ro-sauer's premises established by a "person or organi-zation" other than the Respondent, that the propos-alwas characterized by management as "muchmore comprehensive" than the language ultimatelyagreed on, and that the "more comprehensive"proposalwould not have prohibited employeesfrom joining the sympathy strike in the present setting, given the fact that the picket lines were theRespondent's rather than another Union'sWeagree with the judge'sassessmentof the extrinsicevidence, I e, that the agreed-on, "narrow" fanguage was not intended to bar sympathy strikesthat would have been permitted even under the re-jected, "more comprehensive" proposalIn sum,after reviewing the contract as a wholeand the extrinsic evidence, we conclude that therewas no clear and unmistakable waiver of the meatunit employees' right to engage in a sympathystrikeTherefore, the meat unit employees werecontractually free to engage in a sympathy strike,and the Respondent did not violate the contract bythreatening meat unit employees who were unionmembers with discipline for refusing to exercisethat rightAccordingly, we dismiss the complaintallegations that Respondent violated the Act by itsconduct involving meat unit membersORDERThe National Labor Relations Board modifiesthe prior Order in this proceeding as set forthbelow and orders that the Respondent, UnitedFood and Commercial Workers Union, Local Nothe meat unit employees were supporting(iethe delicatessen unit employeeswho were lawfully striking for a new collective bargainingagreement)10 In pertinent part the proposal read as followsNo picket line at oraround the Company s place of business establishedby any other person ororganizationshall be sanctioned or honored during the term of this agreement (emphasis supplied) 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1439, Spokane, Washington, its officers, agents, andrepresentatives, shall take the action set forth in theOrder as modified1Substitute the following for paragraph 1(a)"(a)Threatening to discipline union memberswho refused to join a sympathy strike in contra-vention of a provision relating to sympathy strikerscontained in the Respondent's contract coveringfood unit employees "2 Substitute the following for paragraph 2(a)"(a) Remove from the files of food unit employ-ees who were members who were threatened withdiscipline any reference to the unlawful disciplenary threats and all related documents, and notifyeach threatened food unit employee who was aunion member in writing that it has done so "3Substitute the attached notice for that in 275NLRB 30MEMBER JOHANSEN, concurringAs stated in myIndianapolis IIIconcurrence, Ido not subscribe to the veiw that a general no-strike clause standing alone is sufficient to waivethe rightto engagein sympathy strikers For thisreason, I disagree with my colleagues that the firsttwo phrases of the parties' no strike clause suggesta prohibition against sympathy strikesEven ifthese provisions were the totality of the parties'contractual prohibition against strikes, which theyare not, the language would be insufficient, in myview, to bar sympathy strikesIagree, however, with my colleagues that ananalysis of all relevant evidence of the parties'intent supports the finding of no clear and unmesta-1291 NLRB 1039 1042 (1988)keable waiver of the meat unit employees' right toengage insympathy strikes-a finding that I consider to bemandatedby the Supreme Court'sMet-ropolitan Edison2decision2Metropolitan Edison Co v NLRB460 U S 693 708 (1983)APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten to discipline members be-cause they refuse to honor our picket lines and participate in a sympathy strike, in contravention ofour contractual promise not to discipline them forcrossing the linesWE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rightsguaranteed you in Section 7 of the ActWE WILL remove from the files of food unitmembers who were threatened with discipline anyreference to our threats to take disciplinary action,including all documents relating to the threateneddisciplinary proceedings, and WE WILL notify eachthreatenedmember in writing that this has beendoneUNITED FOOD AND COMMERCIALWORKERS,LOCAL No 1439